DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 3A-3B are partially illegible, in addition labels for the graph axis should be included.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-10, 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hikida et al. WO2017058968A1 (hereinafter Hikida).

Regarding claim 1, Hikida teaches a transducer apparatus (see Fig. 1, where an acoustic transducer 200 is disclosed) comprising: 
a transducer body (see Fig. 1, metal housing 202); 
a transducer cap (see Fig. 1, see diaphragm 208); 
a piezoelectric element formed in said cap (see Fig. 1, where an piezocomposite element 206 is disclosed); and 


Regarding claim 4, Hikida further teaches that said O-ring allows said apparatus to withstand high pressure (see para. 0022, 0027).

Regarding claim 5, Hikida further teaches that said O-ring is formed of a material comprising at least one of: rubber; silicone; and fluorine rubber Nitrile-butadiene (NBR) (see para. 0022, wherein at least O-ring formed of rubber is disclosed).

Regarding claim 8, Hikida teaches all the materials as applied above and further teaches wherein a mouth of said transducer body has a diameter of at least 50% of a diameter of said piezoelectric element comprising a disk (the diaphragm/transducer body may cover on the outward facing surface and around a periphery of the piezocomposite element [see para. 0009], wherein the piezocomposite element may be in the shape of a concave disk, [see para. 0008], therefore in order for the diaphragm/transducer body to be able to cover the outward facing surface and around the periphery of the piezocomposite element its diameter it is implied it have to be at least 50% of a diameter of the piezocomposite element.  Fig. 1 shows top section/mouth of body 202 of transducer 200, which is visibly wider than the piezocomposite element 206.  Therefore, the diameter of the mouth of transducer body having a diameter of at least 50% is implied).  

Regarding claim 9, Hikida further teaches that said damping material (see Fig. 1, silicone elastomer 212) is disposed in said transducer cap (see Fig. 1 diaphragm 208).

Regarding claim 10, Hikida further teaches that said damping material (see Fig. 1, silicone elastomer 212) is disposed in said transducer body (see Fig. 1, metal housing 202).

Regarding claim 17, Hikida further teaches that said damping material (see Fig. 1, silicone elastomer 212) is disposed in at least one of: said transducer cap (see Fig. 1 diaphragm 208); and said transducer body (see Fig. 1, metal housing 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikida et al. WO2017058968A1 (hereinafter Hikida) in view of Kitchen US Patent 6,286,785 (hereinafter Kitchen).

Regarding claim 2, Hikida teaches all the materials as applied above and further teaches the damping material comprising silicone elastomer (see Fig. 1, silicone elastomer 212).  
	However, it does not expressly or explicitly teach that the silicone elastomer specifically being an adhesive silicone sealant and heat-sink compound.
Examiner contends that using an adhesive silicone sealant and heat-sink compound would be a variation of a silicone elastomer known in the art. Kitchen teaches a system assembly and installation process where Room temperature vulcanizing   (RTV) silicon adhesive is used as a bonding material in order to prevent premature crimping, abrasion and tearing of components within the system and further teaches that the thermal and cryogenic adhesive RTV silicon adhesive acts as heat sink (see col. 9, ll. 1-8). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a Room temperature Vulcanizing (RTV) silicon adhesive and heat-sink compound as disclosed in the system of Kitchen into the system of Hikida for the benefit of providing a bonding material that would prevent premature tearing of components within the system and that would act as a heat sink in order to provide a means to absorb and dissipate heat generated in order to distribute temperature more evenly across the system, enhancing the system (see col. 9, ll. 1-8).

claim 3, the combination of Hikida and Kitchen teaches all the materials as applied above. 
Hikida further teaches the damping material comprising silicone elastomer (see Fig. 1, silicone elastomer 212).  
	However, Hikida it does not expressly or explicitly teach the silicone elastometer comprising and adhesive silicone sealant and heat-sink compound that comprises at least one of: an adhesive room temperature vulcanization silicone; and a heatsink silicone compound.
Examiner contends that using an adhesive silicone sealant and heat-sink compound would be a variation of a silicone elastomer known in the art. Kitchen teaches a system assembly and installation process where Room temperature vulcanizing (RTV) silicon adhesive is used as a bonding material in order to prevent premature crimping, abrasion and tearing of components within the system and further teaches that the thermal and cryogenic adhesive RTV silicon adhesive acts as heat sink (see col. 9, ll. 1-8). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a Room temperature Vulcanizing (RTV) silicon adhesive and heat-sink compound as disclosed in the system of Kitchen into the system of Hikida for the benefit of providing a bonding material that would prevent premature tearing of components within the system and that would act as a heat sink in order to provide a means to absorb and dissipate heat generated in order to distribute temperature more evenly across the system, enhancing the system (see col. 9, ll. 1-8).

Regarding claim 11, Hikida teaches a transducer system (see Fig. 1, where an acoustic transducer 200 is disclosed) comprising: 
a transducer body (see Fig. 1, metal housing 202); 
a transducer cap (see Fig. 1, see diaphragm 208); 
a piezoelectric element formed in said cap (see Fig. 1, where an piezocomposite element 206 is disclosed); and 
and O-ring (see Fig. 1, O-ring 210) formed between said piezoelectric element (see Fig. 1, piezocomposite element 206) and said transducer cap (see diaphragm 208, Fi. 1)
a damping material (see Fig. 1, silicone elastomer 212) formed around said piezoelectric element (piezocomposite element 206) wherein said damping material suppresses a ringing effect associated with said transducer (see paragraphs [0027-0029]; Fig. 1).
However, it does not expressly or explicitly teach that the silicone elastomer specifically being an adhesive silicone sealant and heat-sink compound.
Examiner contends that using an adhesive silicone sealant and heat-sink compound would be a variation of a silicone elastomer known in the art. Kitchen teaches a system assembly and installation process where Room temperature vulcanizing   (RTV) silicon adhesive is used as a bonding material in order to prevent premature crimping, abrasion and tearing of components within the system and further teaches that the thermal and cryogenic adhesive RTV silicon adhesive acts as heat sink (see col. 9, ll. 1-8). 


Regarding claim 12, the combination of Hikida and Kitchen teaches all the materials as applied above. Hikida further teaches the damping material comprising silicone elastomer (see Fig. 1, silicone elastomer 212).  
Hikida further teaches the damping material comprising silicone elastomer (see Fig. 1, silicone elastomer 212).  
	However, Hikida it does not expressly or explicitly teach the silicone elastometer comprising and adhesive silicone sealant and heat-sink compound that comprises at least one of: an adhesive room temperature vulcanization silicone; and a heatsink silicone compound.
Examiner contends that using an adhesive silicone sealant and heat-sink compound would be a variation of a silicone elastomer known in the art. Kitchen teaches a system assembly and installation process where Room temperature vulcanizing (RTV) silicon adhesive is used as a bonding material in order to prevent premature crimping, abrasion and tearing of components within the system and further 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a Room temperature Vulcanizing (RTV) silicon adhesive and heat-sink compound as disclosed in the system of Kitchen into the system of Hikida for the benefit of providing a bonding material that would prevent premature tearing of components within the system and that would act as a heat sink in order to provide a means to absorb and dissipate heat generated in order to distribute temperature more evenly across the system, enhancing the system (see col. 9, ll. 1-8).

Regarding claim 13, the combination of Hikida and Kitchen teaches all the materials as applied above. Hikida further teaches that said O-ring is formed of a material comprising at least one of: rubber; silicone; and fluorine rubber Nitrile-butadiene (NBR) (see para. 0022, wherein at least O-ring formed of rubber is disclosed).

Regarding claim 16, the combination of Hikida and Kitchen teaches all the materials as applied above.  Hikida further teaches wherein a mouth of said transducer body has a diameter of at least 50% of a diameter of said piezoelectric element comprising a disk (the diaphragm/transducer body may cover on the outward facing surface and around a periphery of the piezocomposite element [see para. 0009], wherein the piezocomposite element may be in the shape of a concave disk, [see para. 0008], therefore in order for the diaphragm/transducer body to be able to cover the outward facing surface and around the periphery of the piezocomposite element its diameter it is implied it have to be at least 50% of a diameter of the piezocomposite element.  Fig. 1 shows top section/mouth of body 202 of transducer 200, which is visibly wider than the piezocomposite element 206.  Therefore, the diameter of the mouth of transducer body having a diameter of at least 50% is implied).  

Allowable Subject Matter
Claims  6-7, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claims 6 and 14 are objected to allowable subject matter because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration comprising the limitations of a potting material configured in said transducer body wherein said potting material is separated from said piezoelectric element by said damping material, in combination with the limitations set forth by the claim.
Claims 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: claim 18 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration comprising limitations of a potting material configured in said transducer body wherein said potting material is separated 
Dependent claims 19-20 are allowed for the reasons explained above with respect to independent claim 18 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864